              Case 2:19-cv-01633-RSM Document 60 Filed 12/16/20 Page 1 of 3




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      MATTHEW WRIGHT,                                  Case No. C19-1633RSM
 9
10                  Plaintiff,                         ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION
11                    v.
12    STATE OF WASHINGTON, et al.,
13
                  Defendants.
14
15
            This matter comes before the Court on the Report and Recommendation (“R&R”) of the
16
     Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. #55. Judge Tsuchida
17
     recommends granting the summary judgment Motion filed by Defendants State of Washington,
18
19   Department of Corrections, Ron Fredericks, Michael Hathaway, Tracy Schneider, Tammy

20   O’Reilly, and Melvin Hopkins, Dkt. #46, and dismissing the remaining claims with prejudice.
21
     The Court has reviewed the Objections filed by Plaintiff Matthew Wright, Dkt. #56, and
22
     response from Defendants, Dkt. #59.
23
24          In his Objections Mr. Wright challenges Judge Tsuchida’s finding that he failed to

25   exhaust administrative remedies related to the first two mail rejections by producing now, for
26   the first time, copies of two kites that he purportedly sent to the mailroom. Dkt. #58-1.
27
     Defendants contend there is no evidence these were received and point out that Mr. Wright
28



     ORDER OF DISMISSAL - 1
                Case 2:19-cv-01633-RSM Document 60 Filed 12/16/20 Page 2 of 3




     asserted in his opposition to the summary judgment that “he does (sic) not retain copies of these
 1
 2   kites.”    Dkt #49 at 11.     Defendants argue that these kites “pre-date the discussion with

 3   mailroom staff on the kiosk system upon which the Report relied,” and that “[t]hose kiosk
 4
     messages, which Wright does not address in his declarations, foreclose his arguments that he
 5
     properly exhausted.” Dkt. #59 at 2.
 6
 7             This Court has discretion but is not required to consider new evidence submitted for the

 8   first time with objections to a report and recommendation. See United States v. Howell, 231
 9   F.3d 615, 621-22 (9th Cir. 2000). Under the unique circumstances of this case, the Court finds
10
     that consideration of Mr. Wright’s new evidence is unwarranted. Mr. Wright, represented by
11
     counsel, has given the Court no argument as to why this new evidence should be considered
12
13   now, why it was not presented in the underlying motion, and why counsel explicitly stated in

14   briefing that he did not have this evidence. In any event, the Court agrees with Defendants that
15   the findings of the R&R can be supported even after consideration of this evidence due to the
16
     content of the kiosk messages. See Dkt. #59 at 4–5.
17
               Mr. Wright presents no conclusive legal authority challenging the other findings of
18
19   Judge Tsuchida. The Court has otherwise found no error in the legal analysis and conclusions

20   of the Report and Recommendation justifying dismissal of Mr. Wright’s remaining claims and
21
     a finding of frivolousness. Mr. Wright argues that such a finding should not count as a “strike”
22
     under the three strikes provision of the PLRA or RCW 4.24.430 as he is not bringing this suit in
23
24   forma pauperis. Dkt. #56 at 7. Mr. Wright cites no legal authority for this argument. The

25   Court finds that a finding of frivolousness can be made here even though the suit was not
26   brought in forma pauperis.
27
               Given all of the above, the Court finds and ORDERS:
28



     ORDER OF DISMISSAL - 2
            Case 2:19-cv-01633-RSM Document 60 Filed 12/16/20 Page 3 of 3




          1. The Report and Recommendation, Dkt. #55, is ADOPTED.
 1
 2        2. Defendants’ Motion for Summary Judgment, Dkt. #46, is GRANTED. Plaintiff’s

 3           remaining claims are dismissed with prejudice.
 4
          3. The Court finds that Mr. Wright’s claims are frivolous.
 5
          4. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
 6
 7        DATED this 16th day of December, 2020.

 8
 9
10
11
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 3
